DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2-7, 9-12, 14-18 and 20 are rejected under 35 U.S.C. 101 
because the claimed invention is directed to non-statutory subject matter.  
Claims , 10 and 12  12 are rejected under 35 U.S.C. 101
Applicant introduced  “a processing program” to the independent claims 1, 10 and 12  “invoking a processing program corresponding to the type of the shared object based on the type of the shared object for the user of the first terminal to operate on the shared object”.
	What is the “a processing program”?  Is it a software code, software product or program code? If that is the case, products of manufacture are patentable subject matter and have physical attributes. Computer program products (i.e., software code, software product or program code) are not typically physical, but typically consist of disembodied data. To be patentable, disembodied structures must be organized and correlated in such a manner as to present a complete operative invention. In this case, the computer program product comprises program code or processing program, i.e. software, which is not patentable subject matter, per se, MPEP 2106.01 (I).

	Examiner will examine the application as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 10-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Setton (US 2014/0132699) in view of Steplyk et al (US 2017/0364866).
(Claims 2, 8, 13 and 19: Cancelled)
Claims 1, 10 and 12, Setton teaches a method of operating a shared object in an ongoing video call at a first terminal, comprising: 
establishing, by the first terminal, the video call with a second terminals (Setton: Figs. 2 and 6, a videoconference between device 100 (user 105) and device 200 (user 205));
displaying a video of an opposite terminal in a first display area within an interface of the video call and displaying the shared object in a second display area within the interface of the video call, wherein the opposite terminal of the first terminal is the second terminal, wherein the video of the opposite terminal includes a video (Setton: exchanges of video signal and virtual object (VO) between the two parties, Figs. 2, 6 and 9, [0114-0123]; where video captured/recorded at each device is displayed at its own and the opposite terminal) and wherein the shared object comprises a document, an image (Setton: Fig. 2: images such as, star, palm tree, flower, rain cloud), or a game.  Examiner notices further that Steplyk also teaches the shared object being a (presentation) document, fig. 2 and [0041, 0054-0062]; and image, [0118]; and a game, [0149])
invoking a processing program corresponding to the type of the shared object based on the shared object for the user of the terminal to operate on the shared object; (Setton: augmenting application is downloaded onto device 100, during login, or in real-time, [0029, 0030]; Steplyk also teaches “the client collaboration application may execute locally on a client computing device 104. In other examples, a client collaboration application (e.g., a mobile app on a thin client computing device 104) may operate in communication (e.g., via network 106) with a corresponding server version of collaboration application 110 executing on one or more server computing devices, e.g., server computing device 108. In still other aspects, rather than executing a client version of a collaboration application, the one or more client computing devices 104 may remotely access, e.g., via a browser over network 106, the collaboration application 110 implemented on the server computing device 108 or multiple server computing devices (e.g., in a distributed computing environment such as a cloud-computing environment), [0034, 0036, 0041]);
receiving an operation performed by a user of the first terminal on the shared object via the first terminal (Setton: first user 105 touches the screen and the second user 205 moves his head… both manipulates the VO, [0045-0046]); and 
presenting or storing, in synchronization with the second terminal, a processing result of the shared object according to the operation. (Setton does not use the term “synchronization”, but the action/exchanges of video and VO between two participants, by obviousness, is.  
To support this obviousness, Steplyk teaches, “the collaborative object may be shared with collaborators or team members working on the project for which the collaborative object was created. In this case, the collaborative object may be updated by the various team members as tasks are completed, task products are attached, communications transpire regarding the project, and the like, [0071] where a synchronization app will create and share collaborative objects, [0151]”. 
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Steplyk into the teaching of Setton for the purpose of explicitly describing the action as well as the language in executing the conferencing method without confusion/misreading.
Claims 3-4, wherein the step of presenting or storing, in synchronization with the second terminal, the processing result of the shared object performed by the network device according to the operation comprising: sending the operation to a network (See the independent claims.  Also Steplyk: Figs. 4A, B, C, D and 5).
Claims 5-6, wherein the step of presenting or storing, in synchronization with the second terminal, the processing result of the shared object according to the operation comprising: processing the shared object according to the operation, and presenting or storing the processing result of the shared object according to the operation; and sending the operation to the second terminal, wherein the second terminal processes the shared object according to the operation, and presents or stores the processing result of the shared object according to the operation; and wherein before the step of displaying the shared object, the method further comprising: determining, by the first terminal, the shared object, and sending information on the shared object to the second terminal.  (See the independent claims and also claims 2-5). 
Claims 7 and 18, wherein the information on the shared object which is sent to the second terminal comprises: a file of the shared object, a link of the shared object, or identification information of the shared object.  (See the ind. claims and also Steplyk: game, document).

Claim 11. (Original) The method of claim 10, wherein the processing result comprises change of the shared object determined according to the operation.   (Setton: Fig. 5, 540, [0081]).
Claims 16-17, wherein the step of presenting or storing the processing result of the shared object obtained by invoking a processing program corresponding to the type of the shared object based on the type of the shared object according to the operation performed by the user of the first terminal on the shared object via the processing program on the first terminal comprising: receiving the operation performed by the user of the first terminal on the shared object via the first terminal which is sent by the first terminal; processing the shared object according to the operation; and presenting or storing the processing result of the shared object obtained according to the operation.  
17. (Original) The method of claim 16, wherein before the step of displaying the shared object, the method further comprising: receiving information on the object to be shared which is determined by the first terminal and sent by the first terminal.  (See the independent claims and Steplyk: Fig. 4C, [0093]).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Setton in view of Steplyk and further in view of Keel.
Claims 9 and 20,  setting a third display area within the video call, and displaying a local video in the third display area (Keel teaches the feature via figs. 1, 4A, 4B, 6C).
.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Setton in view of Steplyk and further in view of Shaffer.
Claims 14 -15, wherein the step of presenting or storing the processing result of the shared object obtained by invoking a processing program corresponding to the type of the shared object based on the type of the shared object according to the operation performed by the user of the first terminal on the shared object via the processing program on the first terminal comprising: receiving, and presenting or storing the processing result of the shared object performed by a network device according to the operation;  wherein before the step of displaying the shared object, the method further comprising: receiving information on the shared object which is determined by the first terminal and sent by the first terminal, wherein the information is sent to the network device simultaneously. (See the independent claims. In addition, Shaffer teaches “collaboration server 50 via IP network 22 can simultaneously receive/send this information to the respective smartboard agent and/or the smartboard directly, [0037]). 
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Keel into the teaching of Setton for the purpose .

Response to Arguments
Applicant's arguments filed 6/23/21 have been fully considered but they are not persuasive. 
Applicant argues that:
“The method is able to operate on different types of shared objects, including a document, an image and a game. These different types of shared objects are opened, processed and presented via application programs corresponding to their types. In an example, a document may be opened and operated by an Office application program, an image may be operated using MSpaint and a game may be operated by a gaming application. In the method of claim 1, before the user of the first terminal and/or the user of the second terminal operates on the shared object, a processing program corresponding to the type of the shared object is invoked and then it is used by the user to operate on the shared object. 
In contrast, in Setton, the virtual object manipulator 135 in the virtual object incorporator 130 is used by participants participating in the video conference to operate on the virtual object 190 (see paragraph 0045). With further reference to paragraph 0047 of Setton, virtual object 190 may be manipulated in response to user 205 moving his head from left to right and user 105 spinning virtual object 190. The virtual object manipulator 135 receives the input from user 205 and user 105 and transforms the input the virtual object 190 in Page 8 of 10 Appl. No. 16/886,710Attorney Docket No.: 088448-1194282Amdt. dated June 23, 2021Response to Office Action of March 23, 2021Setton can only be manipulated by the manipulator 135 incorporated in the video conference software and the virtual object 190 is limited to only one type, i.e., an image. 
Setton fails to disclose or teach that the shared object may also be a document or a game. Setton also fails to teach that a processing program corresponding to the type of the shared object is invoked for the user to operate on the shared object. Since the virtual object in Setton is limited to image type, the video conference software is not able to determine the type of the virtual object and therefore is unable to interface with a processing program corresponding to the type of the virtual object to invoke the processing program for further operation. Therefore, Setton fails to disclose or teach "the shared object comprises a document, an image, or a game", "invoking a processing program corresponding to the type of the shared object based on the type of the shared object for the user of the first terminal to operate on the shared object" and "receiving an operation performed by the user of the first terminal on the shared object via the processing program on the first terminal", as recited in amended claim 1. 
Examiner totally agrees with applicant’s analysis that “the virtual object 190 in Page 8 of 10 Appl. No. 16/886,710Attorney Docket No.: 088448-1194282Amdt. dated June 23, 2021Response to Office Action of March 23, 2021Setton can only be manipulated by the manipulator 135 incorporated in the video conference software and the virtual object 190 is limited to only one type, i.e., an image”.  

Examiner’s agreement is in concurrent with the current claim requirement that “the shared object comprises a document, an image, OR a game”.   Setton invokes the augmenting application to interactively exchange or share images between location via a two-way video/audio communication, [0009].

Applicant further states, “Setton fails to disclose or teach that the shared object may also be a document or a game”. 
If and only if examiner is required to address a document or a game, examiner will look to Steplyk for analysis where Steplyk teaches the shared object being a (presentation) document, fig. 2 and [0041, 0054-0062]; and image, [0118]; and a game, [0149]).  Steplyk further teaches, “the client collaboration application may execute locally on a client computing device 104. In other examples, a client collaboration application (e.g., a mobile app on a thin client computing device 104) may operate in communication (e.g., via network 106) with a corresponding server version of collaboration application 110 executing on one or more server computing devices, e.g., server computing device 108. In still other aspects, rather than executing a client version of a collaboration application, the one or more client computing devices 104 may remotely access, e.g., via a browser over network 106, the collaboration application 110 implemented on the server computing device 108 or multiple server computing devices (e.g., in a distributed computing environment such as a cloud-computing environment), [0034, 0036, 0041]);
Therefore, examiner respectfully sustains the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651